Citation Nr: 1731991	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction of the rating for the Veteran's service-connected plantar fasciitis from 10 percent disabling to 0 percent disabling, from March 1, 2009, was proper.  

2.  Entitlement to an increased rating in excess of 10 percent for bilateral plantar fasciitis.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable rating, prior to August 14, 2009, and 10 percent thereafter for benign positional vertigo.  

5.  Entitlement to service connection for a right ankle disability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to July 1986 and from February 1988 to June 2005. 

These matters are before the Board of Veterans' Appeals (Board) from September 2008, December 2008, and February 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously before the Board in August 2014.  In regard to the increased rating claims for the bilateral feet and PTSD, all remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The issues of service connection for the right ankle and increased rating for vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A September 2008 rating decision proposed to reduce the Veteran's rating for bilateral plantar fasciitis from 10 to 0 percent, effective March 1, 2009.  A December 2008 rating decision implemented this proposal and decreased the Veteran's rating to 0 percent effective March 1, 2009.

2.  The Veteran was notified at his latest address of record of the contemplated action, furnished detailed reasons, and given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level. 

3.  The evidence does not reflect material improvement in the Veteran's bilateral plantar fasciitis that has been maintained under the ordinary conditions of life.

4.  The Veteran's service-connected plantar fasciitis is best described as moderate, with pain on manipulation and use of the feet, during the appeals period.

5.  The service-connected PTSD has manifested as occupational and social impairment with reduced reliability and productivity, during the appeal period.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for bilateral plantar fasciitis from 10 percent to noncompensable, effective March 1, 2009, was not proper.  38 U.S.C.A. §§ 1155, 5103, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Coded 5299-5276 (2016).

2.  The criteria for a rating of greater than 10 percent for the service-connected bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 5299-5276.  

3.  The criteria for a rating of greater than 50 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A March 2008 letter provided proper notice with regard to the increased rating claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, several VA examinations were conducted, as detailed below.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Rating Reduction for Bilateral Plantar Fasciitis

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. 

In addition, the Veteran will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations....  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition."). See also 38 C.F.R. § 3.344(c) (2015).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the Veteran's disability evaluation.  A July 2005 rating decision granted service connection for bilateral plantar fasciitis at 10 percent effective July 1, 2005.  A September 2008 rating decision proposed to reduce the Veteran's rating from 10 to 0 percent.  A December 2008 rating decision implemented this proposal and decreased the Veteran's rating to 0 percent effective March 1, 2009.  September 2008 letters advised the Veteran of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were met.

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.  As delineated in detail above, at the time of the September 2008 rating decision at issue in this case, the 10 percent rating for the Veteran's service-connected plantar fasciitis disability had been in effect since July 1, 2005, which was a period of less than five years.  Therefore, 38 C.F.R. § 3.344 (a) and (b) do not apply.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

Turning to the provisions in effect regarding evaluation of the specific disability under consideration, plantar fasciitis is rated under DCs 5299-5276 (This disability is not specifically listed in the rating schedule therefore it is rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms are closely related):

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, is rated at 50 percent disabling for bilateral feet.

Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated at 30 percent disabling for bilateral feet.

Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, is rated at 10 percent disabling.
   
Mild; symptoms relieved by built-up shoe or arch support, is rated as noncompensable.  38 CFR 4.71a.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the reduction of the rating from 10 percent to noncompensable was not proper. 

The RO based the decision to reduce the evaluation on a June 2008 VA examination.  The June 2008 VA examination reflected that examination of the feet was normal in appearance.  Palpation of the feet revealed tenderness to the heels bilaterally.  A slight limp was noted to the left extremity.  The Achilles is noted as normal with no evidence of pain noted upon manipulation.  There is no evidence of callosities breakdown or unusual shoe wear pattern.  There is evidence of skin or vascular changes.  There was normal weight bearing and non weight bearing alignment of Achilles tendon.  Bilateral plantar fasciitis was noted as mild.

Prior to that examination, a February 2005 VA examination reflects that the Veteran experiences daily, bilateral foot pain and wears inserts to help the alleviate the pain.  The Veteran's feet are most painful with standing for extended lengths of time, navigating stairs, or with running or walking long distances.  The arch is present bilaterally.  There is tenderness to palpation where the plantar fascia joins the calcaneus bilaterally.  There is full active range of motion at both feet with pain noted during left inversion from 20 to 30 degrees.

A December 2008 private record noted severe left heel pain.

A November 2013 VA examination noted bilateral foot pain, and decreased longitudinal arch height on weight bearing.

An August 2016 VA examination noted bilateral foot pain at a 7 on a scale of one to ten.  Orthopedic shoes and rest improved the pain.  There was accentuated pain on use and manipulation of feet and extreme tenderness of plantar surfaces on both feet.

In this case, the Board finds that the Veteran's bilateral plantar fasciitis has remained stable, and has consistently exhibited pain on manipulation and use of the feet.  To the extent that there was improvement of symptoms noted by the June 2008 VA examination, there is no indication that any such improvement would continue under the ordinary conditions of life.  

Based on the foregoing, the Board concludes that there has not been improvement in the disability that has been maintained under ordinary conditions of life.  Accordingly, the preponderance of the evidence does not support the reduction of the Veteran's disability evaluation for plantar fasciitis from 10 percent to noncompensable effective March 2009; therefore, the 10 percent rating is restored as though the reduction had never occurred.  

Legal Criteria for Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Increased Rating for Bilateral Plantar Fasciitis

As previously noted, plantar fasciitis is rated under DCs 5299-5276 (This disability is not specifically listed in the rating schedule therefore it is rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms are closely related):

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, is rated at 50 percent disabling for bilateral feet.

Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated at 30 percent disabling for bilateral feet.

Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, is rated at 10 percent disabling.
   
Mild; symptoms relieved by built-up shoe or arch support, is rated as noncompensable.  38 CFR 4.71a.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that no rating higher than 10 percent is warranted. 

Again, a February 2005 VA examination reflects that the Veteran experiences daily, bilateral foot pain and wears inserts to help to alleviate the pain.  The Veteran's feet are most painful with standing for extended lengths of time, navigating stairs, or with running or walking long distances.  The arch is present bilaterally.  There is tenderness to palpation where the plantar fascia joins the calcaneus bilaterally.  There is full active range of motion at both feet with pain noted during left inversion from 20 to 30 degrees.

The June 2008 VA examination reflected that examination of the feet was normal in appearance.  Palpation of the feet revealed tenderness to the heels bilaterally.  A slight limp was noted to the left extremity.  The Achilles is noted as normal with no evidence of pain noted upon manipulation.  There is no evidence of callosities breakdown or unusual shoe wear pattern.  There is evidence of skin or vascular changes.  There was normal weight bearing and non weight bearing alignment of Achilles tendon.  Bilateral plantar fasciitis was noted as mild.

A December 2008 private record noted severe left heel pain.

A November 2013 VA examination noted bilateral foot pain, and decreased longitudinal arch height on weight bearing.

An August 2016 VA examination noted bilateral foot pain 7 on a 1-10 scale.  Orthopedic shoes and rest improved the pain.  There was accentuated pain on use and manipulation of feet and extreme tenderness of plantar surfaces on both feet.  There was no swelling and no characteristic calluses.

Here, there is no evidence of severe or pronounced bilateral plantar fasciitis.  Specifically, there is no objective evidence of marked deformity (pronation, abduction, etc.), indication of swelling on use, and characteristic callosities for a 30 percent rating.  There is no objective evidence of marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, for a 50 percent rating.

Increased Rating for PTSD

The Veteran's psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows (See 38 C.F.R. § 4.130, Diagnostic Code 9411):

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that a February 2010 rating decision awarded the Veteran service connection for PTSD and assigned a 50 percent rating, effective January 14, 2008; the Veteran perfected an appeal as to this rating decision, for an increased rating.

The Board finds a 50 percent rating warranted for the pendency of the appeals period from January 2008.  While there has been some fluctuation in the symptoms of posttraumatic stress disorder, a material change in the overall severity of the disorder has not been demonstrated at any time during this rating period.

Giving the Veteran the benefit of the doubt, the evidence particularly supports occupational and social impairment with reduced reliability and productivity, with difficulty establishing effective work and social relationships.

A June 2009 VA treatment record noted depression and anxiety.

August 2009 letters from the Veteran's wife and child reflects that the Veteran's PTSD has strained his relationships with his family, particularly with symptoms of nightmares, hypervigilance, becoming upset when a present event reminds him of prior trauma, and irritability.

During the October 2009 VA examination, the Veteran reported symptoms of nightmares, night sweats, isolation, avoidance, decreased concentration, increased irritability and an increased startle reflex.  The Veteran reported no hobbies.  His over 22-year marriage and family relationships were strong.  The examiner noted that the Veteran had persistent avoidance of stimuli associated with the trauma.  His PTSD manifested with irritability and difficulty in being in groups of people, and PTSD management required medication.

During examination, the Veteran was cooperative.  Personal hygiene was appropriate.  Speech was normal in rate and tone.  There was no pressure of speech, loosening of associations or flight of ideas.  Mood was euthymic and affect was appropriate.  Cognitive testing was unremarkable.  There was no impairment of thought processes or communications.  There were no delusions or hallucinations.  There was no suicidal or homicidal ideation.  There was no memory loss or impairment.  There was no obsessive or ritualistic behavior.  There were no panic attacks.  There were no findings of depression, depressed mood, or anxiety.

The February 2015 VA examination reflects that the Veteran suffers from concentration, sleep issues, intrusive thoughts, feelings of detachment, night sweats, nightmares, anxiety, and difficulty establishing work and social relationships.  The Veteran reported positive family relationships and that he and his family will go out to eat, watch movies, and play board games.  The Veteran and his family attend church on a weekly basis.  The Veteran was working and had recently received a promotion.  He indicated he has had concentration issues but he has had performance evaluations which were overall positive.  His PTSD was managed by medication and therapy, including couples therapy.  The examiner remarked that the PTSD was well managed and there is no increase in PTSD symptoms found, in fact, the Veteran was coping well.

In regard to a 70 percent rating, the Veteran's symptoms were not manifested as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

There are indications of some depression and anxiety, as well as symptoms particularly of sleep disturbance, irritability, hypervigilance, difficulty with concertation, and some difficulty with work and social relationships, demonstrated during the appeals period.  However, he has maintained a solid relationship with his wife and family, and enjoys time spent with them.  Further, he has sustained employment, and the latest VA examination reflects a promotion.  While it appears the Veteran is challenged by PTSD symptoms, the symptoms are not severe as to establish the inability to establish and maintain effective relationships.  

In regard to a 100 percent rating, there is no evidence of total occupational and social impairment.

Rice Considerations

The record reflects that the Veteran is employed and he has not contended, nor does the evidence show that his service-connected disabilities render him unemployable.  The issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

The reduction in the evaluation of service-connected plantar fasciitis from 10 percent to noncompensable, effective March 1, 2009, was not proper, and the 10 percent rating is restored.

Entitlement to an increased rating in excess of 10 percent for bilateral plantar fasciitis is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

Service Connection Right Ankle

The Veteran alleges that he has a right ankle disability due to service.  A review of the record reflects that he is diagnosed with Achilles tendonitis and arthritis.  Service personnel records show that he was awarded a Combat Action Badge (and is entitled to consideration of his claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154 (b)). 

A VA examination was afforded in February 2015.  The examiner noted right ankle tendonitis.  The Veteran reported the onset of right ankle pain after recurrent inversion injuries beginning in 1985 during his first period of active service.  He reported recurrent episodes of sprains over the years since with running and road marches.  The examiner specified there was no right ankle arthritis.

The examiner stated that it is less likely as not that the current right ankle condition was caused by, aggravated by or the result of active military service.  The examiner reasoned there is no medical documentation of a right ankle injury during service and within a year of discharge from service. The first documentation of a right ankle condition is noted in 2010.
The examiner stated that right ankle tendonitis is an overuse syndrome which is first noted some time after discharge from service.  His recurrent right ankle sprain is the result of ankle sprains since discharge from service, since no such condition was treated while the Veteran was in active military service.  

The examiner also stated that it is less likely as not that the Veteran's current right ankle condition was caused by, aggravated by or the result of his service-connected bilateral plantar fasciitis, bilateral knee PFS with DJD, and lumbar degenerative disease.  The examiner found no medical authority or peer reviewed medical literature, which supports the contention that either plantar fasciitis/flat feet, bilateral knee PFS with DJD or lumbar degenerative disease/strain can be causative to or aggravate a right ankle sprain. 

The examiner also stated that it is less likely as not that that the Veteran's current right ankle sprain was caused by, aggravated by or the result of his service-connected chronic left ankle sprain.  The examiner found no medical authority or peer reviewed medical literature which supports the contention that an ankle sprain on the left ankle can be causative to or aggravate such a condition on the right ankle.  The Veteran's gait is biomechanically normal.

The February 2015 VA examination is inadequate and a new opinion is required.  

First, the examiner did not address the diagnosis of record of right ankle arthritis.  For example, an October 2013 VA examination cites an X-ray that reflects arthritis in both ankles.  

Second, as noted, the Veteran has combat experience.  If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154 (b).  

Under VA law, the Board concedes as credible the Veteran's lay statements that the onset of right ankle pain occurred after recurrent inversion injuries beginning in 1985 during his first period of active service, and that he suffered recurrent episodes of sprains over the years since with running and road marches.  The VA examiner must adequately consider the Veteran's lay statements in the analysis.

As well, the examiner stressed the lack of evidence in the STRs to support the negative nexus opinion.  Lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  

Further, the examiner addressed only a handful of service-connected disabilities, when the prior Board remand requested that all service-connected disabilities be considered.

Increased Rating Vertigo

The August 2014 Board remand noted that the Veteran had identified outstanding treatment records in regard to his vertigo, including private treatment records.  At the October 2013 VA examination, the Veteran reported that cranial imaging had been done within the past year.  Also, the Veteran indicated he was hospitalized for severe vertigo in August 2013 at a private hospital.  The remand ordered that requests for these records be made.  While VA treatment records were associated with the claims file, no requests were made for private records.  Therefore additional remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of any and all outstanding and updated clinical records of any VA or private treatment the Veteran has received for his vertigo, to specifically include any cranial imaging records and records from an August 2013 hospitalization for vertigo.  All records/responses received must be associated with the claims file.  

2.  Send the Veteran's claims file to a VA examiner for an opinion on the right ankle.  Only if required by the examiner should an in-person examination be scheduled.  The record must be reviewed by the examiner in conjunction with the examination.  

(a) As to each right ankle disability entity (to include Achilles tendonitis and arthritis) diagnosed, please opine whether such is at least as likely as not (a 50 percent or greater probability) related to his service.  Please address the diagnoses of right ankle arthritis as reflected in the record.

(b) The Board concedes as credible the Veteran's lay statements that the onset of right ankle pain occurred after recurrent inversion injuries beginning in 1985 during his first period of active service, and that he suffers recurrent episodes of sprains over the years since with running and road marches.  The VA examiner must adequately consider the Veteran's lay statements in the analysis.

(c) Request that the examiner provide an opinion on whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified right ankle disorder is (a) caused by or (b) aggravated by any of the Veteran's service-connected disabilities.  If such aggravation is found, the examiner should address the following medical issues: (i) the baseline manifestations of the Veteran's right ankle disability found prior to aggravation; and (ii) the increased manifestations that are proximately due to any service-connected disorder.

The examiner should provide a detailed rationale for all opinions offered.

3.  Then review the record and readjudicate the remaining claims on appeal.  If any remains denied, issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


